Citation Nr: 1041424	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability. 
 
2.  Entitlement to service connection for right knee disability. 
 
3.  Entitlement to service connection for a left knee disability. 
 
4.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 
 
5.  Entitlement to a higher initial rating for left pes planus, 
rated as noncompensable prior to December 7, 2006, and 10 percent 
disabling from that date. 
 
6.  Entitlement to a higher (compensable) rating for right pes 
planus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals from a March 2007 rating decision of 
the VA Regional Office (RO) in Lincoln, Nebraska that in 
pertinent part, denied service connection for right and left knee 
conditions and a lumbar spine disorder, and granted service 
connection and a 30 percent rating for PTSD.

The Veteran was afforded personal hearings at the RO in May 2007 
and January 2008, and presented testimony in August 2008 before 
the undersigned Acting VA Law Judge sitting at Lincoln, Nebraska.  
The transcripts are of record.  

In a March 2009 Board decision and remand, service connection was 
granted for pes planus of each foot, and denied for hemorrhoids.  
These issues are no longer in appellate status.  The issues of 
entitlement to service connection for left and right knee 
disorders, a lumbar spine disability, and entitlement to an 
initial evaluation in excess of 30 percent for PTSD were remanded 
for further development.  The Board is satisfied that there has 
been substantial compliance with the remand directives and the 
Board may proceed with review.   Stegall v. West, 11 Vet. App. 
268 (1998).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 
& Supp. 2010).


FINDINGS OF FACT

1.  The preponderance of the competent evidence shows that 
degenerative changes of the lumbar spine are proximately due to 
or the result of service-connected pes planus.  

2.  The preponderance of the competent evidence shows that right 
knee gonarthrosis, status post total knee replacement, is 
proximately due to or the result of service-connected pes planus.

3.  The preponderance of the competent evidence shows that left 
knee gonarthrosis is proximately due to or the result of service-
connected pes planus.

4.  PTSD is manifested by symptoms that include intrusive 
thoughts, nightmares, anxiety, some depression, sleep 
difficulties, anxiety, and irritability, etc., resulting in no 
more than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for right knee 
gonarthrosis, status post total knee replacement, have been met.  
38 C.F.R. § 3.310(a) (2010).

2.  The criteria for secondary service connection for left knee 
gonarthrosis have been met.  38 C.F.R. § 3.310(a) (2010). 

3.  The criteria for secondary service connection for 
degenerative changes of the lumbar spine have been met.  38 
C.F.R. § 3.310(a) (2010).

4.  The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2006.  Complete notice was sent in March 2009 
and the claim was readjudicated in a July 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

In view of the Board's favorable disposition of the claims for 
service connection for bilateral knee disabilities and a lumbar 
spine disability, all notification and development action needed 
to fairly adjudicate these issues has been accomplished.

As to claim for a higher initial rating for PTSD, the Board notes 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
as in this case, the typical service connection claim has been 
more than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. at 490 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice with 
respect to the downstream elements. Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  That burden has not been met in this case 
particularly in light of a March 2009 letter which advised him of 
the rating criteria and effective date provisions that are 
pertinent to his claim for a higher initial rating for PTSD.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA and private medical records have been received 
and considered.  The Veteran presented testimony at three 
personal hearings on appeal, most recently in August 2008.  He 
was afforded VA examinations in February 2007 and February 2008 
for PTSD compensation purposes.  The case was remanded in March 
2009 to further develop the record which was followed by an 
additional VA PTSD examination in May 2009.  The claims folder 
has been thoroughly reviewed.  The appellant's assertions and the 
clinical findings have been considered in detail.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate any additional existing evidence that 
is necessary or is able to be secured for a fair adjudication of 
the claim that has not been obtained.  The Board thus finds that 
no further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of this claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Law and Regulations - Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a non-service-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b) (2010).


Factual Background

1.  Service connection for bilateral knee disability and a low 
back disability 

The Veteran's single available service treatment record consists 
of a service discharge examination report dated in June 1953.  At 
that time, the feet, lower extremities, spine and musculoskeletal 
system were evaluated as normal and no defects were recorded.  

A claim of service connection for foot disability was received in 
August 2005.  Claims for service connection for a bilateral knee 
disability and a lumbar spine disability, to include as secondary 
to a bilateral foot disability, were received in October 2006.

A review of the file reflects that multiple attempts to obtain 
additional service treatment records were unsuccessful.  A Formal 
Finding of Unavailability of Service Records dated in March 2005 
has been made a part of the record.   

Received in support of the claims were extensive private clinical 
records dating from 1994 showing that the Veteran received 
simultaneous treatment for bilateral foot and bilateral knee 
symptomatology with assessments that included bilateral 
patellofemoral pain, chronic posterior tibial tendon rupture with 
pes planus deformity, knee pain, degenerative joint disease, and 
knee effusion.  The appellant received continuing foot 
consultation, surgery and therapeutic intervention and follow-up 
for degenerative changes of the knees and pes planus, especially 
in the left foot.  He underwent a right total knee replacement in 
January 2003 for a diagnosis of right knee degenerative joint 
disease.  VA outpatient records dating from 2006 reflect 
continuing podiatry treatment, including orthotics, and follow-up 
for foot symptoms.  In December of that year, it was noted that 
musculoskeletal gait and stance were both pronated, and were 
especially pronounced on the left foot.  A diagnosis of bilateral 
pes valgo planus was recorded.  

D. P. Tewes, M.D., of the Lincoln Orthopaedic Clinic, P.C., wrote 
in November 2006 that the Veteran was well known to him, and had 
had chronic problems with his left foot that had been treated 
with both surgical intervention and orthotics.  It was reported 
that the appellant was experiencing some low back and knee pain 
which could be related to orthotics and the alignment of the 
feet.  The physician stated that this letter was documentation 
that the Veteran's back and knee pain might be associated with 
his foot problems, and that this could be solved by replacing the 
orthotics.  

In a clinical report received in April 2008, L. Donovan, M.D., 
wrote that the Veteran was being seen for the first time and 
presented with a complaint of low back pain and left posterior 
thigh pain that had been present periodically for the past three 
to four months with a gradual increase in symptoms.  It was noted 
that the Veteran had been evaluated by another physician who 
diagnosed multilevel degenerative disk disease with moderate to 
severe central canal stenosis most pronounced at L3-4 and L4-5.  
It was believed that the appellant's pain was at the L5-S1 nerve 
root but that it was not felt he was a surgical candidate 
presently.  Dr. Donovan noted that a magnetic resonance imaging 
(MRI) scan showed a small disk herniation just underneath the S1 
nerve root.  

Dr. Tewes wrote in October 2008 that the Veteran had pes planus 
deformity of both feet, and chronic pain in the feet, which he 
related to duties in service.  The physician added that "I 
cannot comment on whether or not this has any effect relative to 
his knees or his back."

The Board granted service connection for right and left foot pes 
planus by decision dated in March 2009.  Pursuant to the 
accompanying remand, the Veteran was afforded a VA examination in 
May 2009 relative to his foot and orthopedic problems.  An 
extensive clinical history was recited, to include multiple 
surgeries on the feet, use of orthotics, bilateral lower 
extremity neuropathy, a progressive valgus-type deformity of the 
knees, right knee replacement, increased pain, more problematic 
feet, and treatment with anti-inflammatories, physical therapy, 
corticosteroids, and viscosupplementation injections.  It was 
noted that he had a progressive knee deformity on the left for 
which he might require knee replacement in the near future.  The 
examiner stated that the Veteran's lower back symptoms had become 
progressive over time, with diagnoses of degenerative lumbar 
spine, specifically L3 through L5 with spinal stenosis, a 
degenerative disc condition and spondylosis.  

Following physical examination and review of imaging reports and 
studies, the VA examiner diagnosed progressive pes planus 
deformity with history of tibial tendon dysfunction, bilateral 
knee gonarthrosis, status post right total knee arthroplasty, 
spinal stenosis of the lumbar spine, and degenerative lumbar 
spine.  The examiner stated that "It is the opinion of this 
examiner that the Veteran's claims of bilateral knee condition 
and lumbar spine condition are at least as likely as not the 
result of his service-connected bilateral pes planus dysfunction 
and posterior tibial tendon dysfunction.  The Veteran has 
developed the flat feet deformity.  His knees have gone on to 
result in valgus deformity due to the alignment, which has 
created increased strain over his lateral compartment and it is 
at least as likely as not contributed to or caused his knee 
arthritis.  As a result of his ambulation changes and gait 
changes from the foot deformities and knee deformities, it is 
reasonable to conclude that the lumbar spine has resulted in 
increased stress and certainly, this has contributed to his 
arthritis condition as well."

Legal Analysis

Upon review of all of the evidence of record, the Board finds 
that service connection for a right and left knee disorders and 
low back disability is not warranted on a direct or presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309.  In this regard, 
the Board finds that the evidence does not show that these 
disabilities began in service.  The Board observes that 
throughout the appeal, the Veteran has primarily contended that 
he developed knee and low back disabilities secondary to his 
bilateral foot disabilities which are now service-connected.

The only available service treatment record, his separation 
examination report, is negative for a disability affecting the 
lower extremities, spine and/or musculoskeletal system; all of 
which were evaluated as normal in June 1953.  

Moreover, the Board finds that the length of time between the 
Veteran's separation from active duty in 1953 and first being 
diagnosed with knee and back disabilities over 40 years later is 
persuasive evidence against continuity of symptomatology.  See 38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service).

Chronic symptoms affecting the knee were first noted in private 
clinical records in 1994.  A report of lumbar spine symptoms 
which were subsequently noted to be progressive degenerative 
changes was not indicated until 2006.  There is no competent 
evidence linking knee or back disabilities to active duty, and 
arthritis was not demonstrated within one year of separation of 
service.  

The Veteran contends that knee and back disorders are related to 
his chronic service-connected foot disability/pes planus, and 
that service connection is warranted on a secondary basis for 
these disabilities.  The Board observes that the appellant's 
private physician, Dr. Tewes, first advanced a secondary 
relationship between bilateral knee disability and low back 
symptomatology in November 2006.  When examined by VA for 
compensation and pension purposes in March 2009, the VA examiner 
clearly found that bilateral knee and lumbar spine disabilities 
were related to service-connected bilateral pes planus 
dysfunction and posterior tibial tendon dysfunction.  The 
examiner opined that the appellant's flat feet anomaly had 
resulted in valgus deformity due to malalignment, leading to 
increased strain causing or contributing to arthritis.  The 
examiner found that given the ambulation and gait anomalies 
deriving from foot and knee changes, as well as from foot and 
knee deformities, it was reasonable to conclude that this had 
also contributed to an arthritic condition of the spine.  The 
Board finds this opinion to be both probative and persuasive.  
Moreover, there is no competing or contrary opinion in this 
regard.  

Therefore, in view of current competent medical evidence of 
chronic bilateral knee and low back disorders, and a probative 
and competent medical nexus to a service-connected disability, 
the Board resolves any benefit of the doubt in favor of the 
Veteran by finding that service connection on a secondary basis 
is warranted for right knee gonarthrosis, status post total knee 
replacement, left knee gonarthrosis, and degenerative changes of 
the lumbar spine, each as due to service-connected bilateral pes 
planus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a).

2.  Higher evaluation for PTSD

A claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, was received in October 
2006.  Service connection for PTSD was granted by RO rating 
determination in March 2007 and a 30 percent initial disability 
rating was assigned, effective from October 27, 2006.  

The Veteran contends that his PTSD is more disabling than 
currently evaluated and warrants a higher rating.  He presented 
testimony at a personal hearing in August 2008 to the effect that 
he had difficulty understanding complex commands, had a tendency 
to exhibit impulsivity and lack of control, especially in 
spending, spent a lot of time just sitting and thinking, and did 
not care to read as much as he had formerly done.  The Veteran 
stated that he felt that his PTSD was increasing in severity.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When a question arises as to which of two ratings apply under a 
particular diagnostic code the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent rating is awarded 
for occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  A 100% rating requires 
total occupational and social impairment, due to such symptoms 
as:  grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The symptom complex delineated for each rating criteria is not an 
exclusive or exhaustive list, but rather, an example of the 
symptomatology that would justify the rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  .

Factual Background

A November 2006 VA outpatient treatment record reflects that the 
Veteran's treating physician (the same examiner who wrote the 
November 2007 and August 2008 letters discussed below) indicated 
that the Veteran's Global Assessment of Functioning (GAF) score 
was 55.

The Veteran was afforded an original VA examination for PTSD in 
February 2007 where it was noted that he experienced significant 
problems falling asleep, found himself frequently thinking about 
the Korean War where he served as medic, including carrying and 
triaging the injured in the midst of harrowing and treacherous 
incidents, pulling soldiers out of trenches, being exposed to and 
coming under sniper and hostile fire, seeing blood and fluids 
draining from soldiers' bodies, being exhausted, and seeing death 
and destruction of people all around, etc.  He related that he 
found it difficult to block these images from his mind and became 
paralyzed with fear, had severe insomnia, avoided discussing 
these issues with others, and felt depressed at times about the 
significant losses incurred in combat.  The Veteran denied being 
phobically avoidant, said he was not currently depressed, and 
denied any frequent nightmares or flashbacks.  He denied 
hypervigilance and startle response.  The Veteran stated that he 
had been married for 53 years, and indicated that he had a good 
relationship with his seven children and 10 grandchildren, 
although it was difficult to get them all together at the same 
time.  It was reported that he attended church, was a member of 
the Legion, and enjoyed researching genealogy.  He reported 
having no problem with alcohol, or any other substance abuse.  It 
was noted that he had retired in 2001.

A mental status examination was conducted wherein it was noted 
that the appellant was neatly groomed, casually dressed and 
clean.  Affect was restricted, psychomotor was tense and speech 
was rapid.  Mood was anxious.  The Veteran was able to perform 
serial sevens, and spell a word backwards and forwards.  He could 
interpret proverbs appropriately.  Orientation was intact in all 
spheres and thought processes showed circumstantiality and 
thought content was unremarkable.  He reported no delusions or 
hallucinations.  It was noted that in terms of judgment, he 
understood the outcome of his behavior.  In evaluating insight, 
he understood that he had a problem.  There was no evidence of 
inappropriate behavior, obsessive/ritualistic traits, panic 
attacks, homicidal or suicidal thoughts, or episodes of violence.  
He had the ability to maintain minimal personal hygiene and had 
no problem with activities of daily living.  

Following mental status examination, it was determined that the 
Veteran met the DSM-IV (Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994)) criteria for a diagnosis of 
PTSD and a GAF score of 60 was provided.  The examiner commented 
that the appellant did not have total occupational and social 
impairment due to PTSD signs and symptoms, the PTSD symptoms did 
not result in deficiencies in judgment, thinking, family 
relations, work, mood or school, and that he did not have reduced 
reliability and productivity due to PTSD symptoms.  The examiner 
added that the Veteran's PTSD symptoms equated to an occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  

A VA outpatient clinic psychiatrist note dated in July 2007 
indicates that when the Veteran was seen on that date, he 
complained of feeling sleepy the following day after taking 
Ativan.  He related that he appreciated the quality of sleep 
provided by the drug but found the daytime lethargy difficult to 
bear.  An ensuing mental status examination was shown noted to be 
within normal limits in all spheres except for blunted affect.  
The Veteran denied suicidal plans or gestures, feelings of 
hopelessness and despair, anxious or critical thoughts, and 
impulsive acts or risky behaviors, etc.  He responded in the 
affirmative to all protective factors, including supportive 
family and friends, a reason for living, goals/commitment for 
their future, and religious or personal beliefs/therapies that 
were protective.  The Veteran's current GAF was determined to be 
above 40 but was not specified.

The Veteran's treating VA physician. A. N., M.D., Assistant 
Chief, Mental Health and Behavioral Science Division, Director of 
the Posttraumatic Disorder Clinic at Lincoln VAMC wrote in 
November 2007 that the Veteran was currently receiving ongoing 
treatment, including medication management and individual 
counseling.  It was reported that he continued to experience 
occupational and social impairment such as alertness, daytime 
lethargy due to inability to sleep, depression, intrusive 
memories, avoidant behaviors, isolation and episodic flashbacks.  
It was reported that these symptoms interfered with his routine 
activities and ability to maintain effective relationships.  The 
physician stated that it was unlikely that the Veteran could 
sustain full-time employment and "as least likely as not" would 
remain totally and permanently disabled due to his psychiatric 
symptoms.  It was recommended that his application for increased 
PTSD compensation be considered.  

The Veteran underwent a VA examination for PTSD purposes in 
February 2008.  It was noted that he was currently in treatment 
for a mental disorder but that his prescription for Alprazolam 
had expired.  It was reported that he no longer engaged in group 
or individual psychotherapy, and had last been seen by his 
psychiatrist, Dr. N., in July 2007.  The Veteran related that he 
had recently had all of his children together, and continued to 
attend church services two and a half to three times a month on 
average.  He said that he and his wife had traveled to Texas over 
the past year to help their daughter who was moving to Kansas 
City.  He related that he would also attend some of the 
grandchildren's sporting events.  The appellant stated that 
because of an antiquated computer and software system, he had 
pretty much given up on his genealogy, and said that money was 
tight because they helped out a son who had CHF [congestive heart 
failure].  He related that he remained a member of the Legion but 
was not as active as he used to be.  The examiner noted that the 
Veteran had retired in 2001 after over 30 years of employment by 
a Lutheran aid association by eligibility of age or duration of 
work.  It was reported that the Veteran still continued to drive 
and grocery shopped with his wife.  

On this occasion, the Veteran's reported symptoms included 
intrusive thoughts or memories a few times a day.  He said that 
he might not then have such thoughts for up to a week.  He 
related that when he took Alprazolam, he slept better.  The 
appellant reported occasional bad dreams or nightmares that were 
better with medication.  He said he tried to focus on the future 
and not on the trauma.  It was noted that irritability and anger 
remained mild to moderate and that exaggerated startle response 
and hypervigilance were rare.  

On mental status examination, mood was anxious and there was some 
restricted affect.  The appellant's attitude toward the examiner 
was cooperative, friendly and attentive.  Memory for remote, 
recent and immediate events was normal.  The examiner commented 
that the Veteran quickly completed the serial sevens without any 
errors and that this was very good for a man of "89."  He also 
spelled world backwards very quickly.  Thought process and 
thought content were unremarkable.  Psychomotor activity was 
unremarkable.  Speech was unremarkable, spontaneous and clear.  
It was noted that he continued to have some sleep impairment.  
All other mental status examination findings had not changed 
since prior VA examination in 2007.  

Following mental status examination, a diagnosis of PTSD was 
rendered.  The examiner assessed the degree of severity of PTSD 
based on psychometric data as mild to moderate.  The effects on 
social and industrial functioning remained the same as those 
reported at the termination of the 2007 VA examination.  The GAF 
score was 60.  The examiner indicated that the Veteran did not 
have total occupational and social impairment due to PTSD signs 
and symptoms, the PTSD symptoms did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school, and 
that he did not have reduced reliability and productivity due to 
PTSD symptoms.  The examiner added that the Veteran's PTSD 
symptoms was such that there would be intermittent periods of 
inability to perform occupational tasks and associated decrease 
in work efficiency.

Dr. N. wrote in August 2008 that the Veteran had requested that a 
letter be written on his behalf regarding an increase in service-
connected PTSD disability.  It was noted that during a recent 
visit, the Veteran reported exacerbation of PTSD symptoms that 
imposed on his daily life activities resulting in deficiencies in 
most areas such as work, judgment, thinking and mood.  Dr. N. 
related that this affected his ability to function independently, 
appropriately and effectively, and that he had difficulty 
adapting to stressful situations, which on occasion created 
episodes of inability to concentrate and periods of depression.  
It was reported that the Veteran's isolative and withdrawn 
behavior had affected his ability to establish and maintain 
effective relationships.  Dr. N. opined that the Veteran's PTSD 
symptoms were considered chronic, that his condition was not 
expected to change due to his psychological state, and that he 
would at least as likely as not continue to remain permanently 
and totally disabled. 

A VA examination for PTSD was conducted in May 2009.  The 
examiner noted that the claims folder was reviewed.  Prior social 
and background history was recited.  The Veteran continued to 
complain of early awakening after going to bed around 11:30pm, 
before falling back to sleep.  He referred to physical 
difficulties experienced by him and his wife.  He said that 
startle reaction was worse in the first few years, but he did not 
enjoy fireworks or the M-82 sounds.  He said he had 
hypervigilance for the safety of the grandchildren that was mild 
to moderate.  The overall level of irritability and anger also 
remained mild to moderate.  He described an estrangement with a 
daughter over the past year that had resolved.  It was reported 
that he continued to find excitement in genealogy studies.  The 
examiner noted that PTSD had not remitted and that the degree of 
such based on psychometric data was moderate.  

On mental status examination, it was observed that the appellant 
was meticulously dressed.  It was noted that he appeared to be 
overly assertive at the beginning of the examination, was worked 
up, angry and agitated with the examiner, and began the interview 
with a disgruntled attitude about VA and other examiners.  It was 
reported that he started off the interview very tense, irritable 
and upset about his perception of the overall way his perception 
of care had been at VA, to include a typographical error in 
transcription on most recent VA examination indicating that he 
was 89 years old instead of 79.  After an explanation, the 
Veteran said that he was sorry for starting off the examination 
in a contentious and belligerent manner.  Mental status 
evaluation findings were essentially the same on previous 
examinations except for an attitude of irritability with the 
examiner.  Following mental status examination, an Axis I 
diagnosis of PTSD was rendered with a GAF score of 58.  It was 
determined that the effects on social and industrial functioning 
remained the same as those reported at the 2007 and 2008 VA 
examinations.  

The examiner referred to the Veteran's treating physician's [Dr. 
N] 2007 and 2008 reports that the appellant was totally disabled.  
The examiner stated that "I disagree with Dr. [N.] in his 
opinion that the Veteran is totally disabled due to PTSD."  He 
indicated that Dr. N. had documented a host of PTSD symptoms and 
an opinion which was merely that; and was not supported by his 
current functioning in society.  He noted that the Veteran is 81 
years old and at his age remained active with a newer church to 
him, and left his old church after many years.  He was able to 
adapt to that change, in spite of his PTSD, and continued to 
venture to his grandchildren's sporting events that can be rather 
crowded with lots of people in attendance, and ventured to 
Seward, Nebraska for other familial related events in spite of 
being 81.  He opined that this information when taken together is 
not indicative of a person who is totally disabled, but is 
indicative of a person that is functioning rather well in spite 
of PTSD that has remained the same.  He said he had difficulty 
understanding how he could have given so much time and part of 
his life to assist his son in his life, and yet Dr. N. found that 
this 81-year-old Veteran to be totally disabled.  He opined that 
such behavior was inconsistent with being totally disabled.  That 
the Veteran went to the Kansas City vicinity and assisted his 
daughter in the most prudent choice in purchasing a house is also 
inconsistent with being totally disabled due to PTSD.  

He indicated that the Veteran's manner by which he conducted 
himself in presenting his points of contention with not only this 
report, but at other examinations at the VA is evidence that he 
is functioning at a level that is opposed to that of being 
totally disabled due to PTSD.  He said he functioned way too well 
at 81 years of age to be totally disabled due to PTSD.  He may be 
a good candidate as a volunteer to help advocate for veteran's 
benefits given his assertive and bantering style.  I found it a 
joy to interview this Veteran and was glad that we were able to 
reconcile his points of contention with my last examination.  The 
Veteran indicated that he felt that this was an adequate and 
appropriate social interaction in spite of our debate over his 
issues of contention.  The examiner noted that the Veteran did 
not live far from the Lincoln VA facility, but had not seen Dr. 
N., his treating physician, for a year prior to a recent visit in 
May 2009, without any higher level of follow-up for psychiatry, 
although claiming that his symptoms were worse.   He said there 
was no total occupational and social impairment due to PTSD, the 
PTSD symptoms did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school, and that he did 
not have reduced reliability and productivity due to PTSD 
symptoms.  The examiner added that the Veteran's PTSD symptoms 
were such that there would be intermittent periods of inability 
to perform occupational duties with associated decrease in work 
efficiency.

The Veteran was seen by Dr. N. as an outpatient in October 2009 
where it was noted that he was cooperative and pleasant with good 
hygiene.  Mood was good and affect had full range.  Speech was 
spontaneous with normal tone, and thought processes were goal 
directed and logical.  It was reported that thought content and 
behavior showed normality with no psychosis noted.  The Veteran 
denied wishing to harm himself or others.  Judgment and insight 
were determined to be excellent.  Psychomotor activity was within 
normal limits.  An assessment of chronic PTSD was rendered.  The 
examiner commented that there would be no change in medication 
and that there had been an improved level of function.

Legal Analysis

The Veteran is currently in receipt of a 30 percent disability 
rating for PTSD.  He asserts and has presented testimony to the 
effect that the symptoms associated with service-connected 
psychiatric disability are more severely disabling than reflected 
by the currently assigned disability evaluation and therefore 
warrant a higher rating.

Review of the evidence pertinent to the claim reveals that 
service-connected PTSD has been manifested by symptoms that 
include reported anxiety, sleep disturbance, some intrusive 
thoughts and nightmares of past trauma, exaggerated startle 
response, intrusive thoughts, and irritability.  The Veteran 
states that he avoids talking about his war experiences and does 
not like to engage in conversations that remind him of service.  
The record reflects that he has sought treatment for his symptoms 
and has been prescribed psychotropic medication.  The Veteran's 
VA physician, Dr. N. has characterized the disability as very 
severe, deeming him disabled and unemployable as a result 
thereof.

The Board observes, however, that while the appellant reports 
some remembrances and reliving of wartime experiences, sleep 
disturbance, irritability and other symptoms typically associated 
with PTSD, he appears to have a variety of strong social contacts 
and interactions, including family and friends, his Legion 
activities and his church.  It is shown that he has been married 
to his wife for over 50 years and maintains close relations with 
immediate family members.  He has been retired since 2001, but no 
untoward behavior or strife with previous coworkers or current 
acquaintances was reported on any VA examination, nor has this 
been noted elsewhere in the record.  Thus, his relationships are 
not demonstrated to be significantly impaired.  On examinations, 
the Veteran reported engaging in recreational and leisure 
activities, including driving, travelling, shopping and eating 
out with his wife, researching his genealogy, and going to his 
grandchildren's sports activities.  The record indicates that he 
generally appears to display a positive attitude, has good coping 
skills overall, and benefits from medication that has been 
prescribed to control his symptoms.  During the examinations 
conducted over the course of the appeal, the examiner's 
assessments of the degree of severity of PTSD based on 
psychometric data have been characterized as mild to moderate.  

The record reflects that the Veteran's cognitive functioning on 
the whole is intact.  On VA examinations, he has not been shown 
to be less than well oriented in all spheres with good judgment, 
insight and memory.  The record reflects that he has been 
described as clean, well groomed and even meticulously dressed, 
and having a stable mood with essentially appropriate affect.  
Normal psychomotor behavior has been predominant, and no 
disturbed thought or communication processes have been reported.  
The Veteran has denied homicidal and suicidal ideation, auditory 
and visual hallucinations and delusions.  No impulse control 
problems have ever been recorded on examination.  In fact, when 
examined in May 2009, the examiner opined that the Veteran 
functioned well enough such that he could be an advocate for 
Veterans' benefits.

Though the record reflects that Dr. N. reported in 2007 that he 
was treating the Veteran with several types of treatment 
modalities, it clearly appears from other evidence in the record 
that the Veteran does not seek regular therapeutic intervention.  
When examined by VA in May 2009, it was reported that the 
appellant had not seen Dr. N. for at least a year up to that 
time.  The Board observes that the lack of any substantial 
ongoing VA mental health outpatient records in this regard 
appears to confirm this finding.  It appears from his testimony 
and from the letters he requested that Dr. N. write on his behalf 
that he wants his psychiatric state to appear worse than it 
actually is.  However, the vast majority of the evidence does not 
support a more compromised disability picture, including in the 
clinical interviews conducted by Dr. N.  Indeed, the evidence 
shows that he has helped to take care of his chronically ill son 
for a number of years.

The Board notes that GAF scores of 58 to 61 have been provided on 
examinations during the course of the appeal as representative of 
the Veteran's overall functioning.  Such numbers, when considered 
with the clinical evidence recited above, comport with no more 
than moderate symptoms and are consistent with the level of 
impairment contemplated by the currently assigned 30 percent 
disability evaluation.  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  As indicated in the 
most recent VA examination report dated May 2009, Dr. N.'s 2007 
and 2008 determination that the Veteran is totally disabled due 
to service-connected psychiatric disability is overwhelming 
contradicted by the Veteran's over 30 years of full-time 
employment prior to his retirement in 2001, his current 
meaningful relationships and pursuits, and well-rounded social 
and industrial functioning.  In this regard, the Board refers to 
the detailed, well explained, and thorough refutation of Dr. N.'s 
conclusion by the VA examiner in May 2009 which the Board finds 
to be more persuasive and compelling.  As well, Dr. N.'s VA 
outpatient findings do not reflect a more severe disability 
picture.

The Board observes that despite the fact the Veteran displays 
some symptoms of PTSD, there is little clinical evidence in this 
instance for which a 50 percent evaluation is warranted.  The 
evidence does not indicate that any symptomatology consistent 
with flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, impairment of short and long-
term memory, difficulty in understanding complex commands, 
impaired judgment, and impaired abstract thinking has been 
demonstrated prior to and during the period since service 
connection was awarded.  Moreover, following each compensation 
examination, the examiner commented that the appellant did not 
have total occupational and social impairment due to PTSD, that 
the PTSD symptoms did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school, and that PTSD 
had resulted in only an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  In view of such, the Board thus finds that the 
appellant's symptoms overall are akin to no more than those 
characteristic of the criteria for the 30 percent disability 
rating.

For the foregoing reasons, the Board finds that the psychiatric 
symptoms exhibited by the Veteran represent occupational and 
social impairment with no more than an occasional decrease in 
efficiency.  This level of impairment is consistent with the 
criteria for the current 30 percent evaluation for PTSD and is 
clearly shown to have remained relatively stable throughout the 
appeal period, or at least, has never been worse than what is 
warranted for a 30 percent rating.  Therefore, the application of 
staged ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Finally, while there does appear to be some occasional impairment 
in occupational and social functioning, this is contemplated in 
the award of the 30 percent schedular evaluation.  There is no 
indication that the Veteran has required hospitalization for 
PTSD, or that PTSD results in an exceptional or unusual 
disability picture warranting a remand for a referral to the 
Chief Benefits Director of VA's Compensation and Pension Service 
for extraschedular consideration.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In summary, after a thorough review of all evidence, and for the 
foregoing reasons, the Board finds that the preponderance of the 
evidence is against the claim for a higher initial rating for 
PTSD.  As such, the benefit of the doubt doctrine is not 
applicable and the claim is denied. See 38 U.S.C.A. § 107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

ORDER

Service connection for degenerative changes of the lumbar spine 
as secondary to service-connected pes planus is granted. 

Service connection for right knee gonarthrosis, status post total 
knee replacement, as secondary to service-connected pes planus is 
granted.

Service connection for left knee gonarthrosis as secondary to 
service-connected pes planus is granted.

An initial rating in excess of 30 percent for PTSD is denied.

REMAND

As indicated previously, service connection for pes planus of 
each foot was granted by Board decision in March 2009.  By rating 
decision in April 2009, the RO assigned a zero percent rating for 
each foot affected by pes planus, effective from August 26, 2005, 
and a 10 percent rating for left foot pes planus, effective 
December 7, 2006.  The appellant was notified of these 
determinations by letter dated in April 2009.  

The record reflects that in correspondence received in August 
2009, the Veteran filed a timely notice of disagreement with the 
initial disability evaluations for bilateral pes planus.  The 
Board observes that he has not been provided a statement of the 
case.  

Where a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  This claim is being remanded for issuance of a 
statement of the case and to give the Veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following actions:

Issue the Veteran a statement of the case 
on the issues of entitlement to higher 
initial ratings for bilateral pes planus.  
The Veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, only 
if an appeal is timely perfected, should 
the issue(s) be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


